DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a fluid heating/cooling device configured to receive the first fluid … and receive the second fluid in claim 1;
a first fluid heating/cooling device in claim 6;
a second fluid heating/cooling device in claim 6; and
a third heating/cooling device in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0059005 by Marshall et al. (“Marshall”), U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) and U.S. Patent 9,764,251 issued to Berg et al. (“Berg”).

As for claims 1 and 9, Marshall discloses a system (Fig. 2) for controlling fluid parameters within a detector comprising:
a fluid heating/cooling device (40; paragraph [0065]) configured to receive a first fluid and receive a second fluid;  
a mixer (“mixer” in annotated Fig. 2 below) configured to receive the first fluid and the second fluid from the fluid heating/cooling device (40);
an optical detector flow cell (at 38) configured to receive a fluid mixture directly (see Fig. 2) from the mixer (“mixer”), wherein the optical flow cell is connected with the mixer through a conduit without any intervening structures comprising a chromatographic separation column between the mixer and the optical detector flow cell (see Fig. 2).
	Although Marshall discloses two fluid flow channels (see Fig. 2)and that flow rate may be changed in order to change the amount of time that the liquid is exposed to a certain temperature of interest (paragraph [0059]), Marshall does not explicitly disclose a first fluid pump manager configured to control a flow of a first fluid; and a second fluid pump manager configured to control a flow of a second fluid.
	However, Zachmann discloses a first fluid pump manager (3, 16, V1, S1, 33) configured to control a flow of a first fluid; and a second fluid pump manager (5, 18, V2, S2, 33) configured to control a flow of a second fluid.
Marshall and Zachmann disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the first and second fluid pump managers of Zachmann with the system of Marshall by connecting the conduits 16 and 18 of Zachmann to channels 30, 32 of Marshall, and that in combination, the fluid pump managers and the system merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Marshall by including the fluid pump managers as disclosed by Zachmann to achieve the predictable result of controlling the fluid flow to the optical detector flow cell in order to change the amount of time that the liquid is exposed to a certain temperature of interest (Marshall: paragraph [0059]),.
	Marshall as modified by Zachmann does not explicitly recite a pressure regulator as recited. 
However, Marshall suggests that backing pressure may be controlled as part of a dynamic measurement technique (Marshall: paragraphs [0078] and [0178]).  Furthermore, Berg recites a pressure regulator (148) located downstream of an optical detector flow cell (192) and configured to actively control a pressure at the optical detector flow cell (col. 4, lines 15-20).
Berg and the Marshall-Zachmann combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the pressure regulator of Berg with the system of the Marshall-Zachmann combination by connecting the pressure regulator of Berg to the outlet of the optical detector flow cell of Marshall as suggested by Berg, and that in combination, the pressure regulator and the optical detector flow cell merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of the Marshall-Zachmann combination by including the pressure regulator as disclosed by Berg to achieve the predictable result of controlling the fluid pressure at the outlet of the optical detector flow cell as part of a dynamic measurement technique (Marshall: paragraph [0178]).
As for claim 9, Marshall as modified by Zachmann and Berg discloses a system (see above) that performs the claimed method.

As for claim 8 and 16, Marshall as modified by Zachmann and Berg discloses the system of claim 1 (see the rejections of claim 1 above).
Marshall as presently modified by Zachmann and Berg does not disclose a controller as recited.
However, Berg further discloses a controller (Berg: col. 4, lines 26-29) configured to control operation of a first fluid pump manager (Berg: 112), a second fluid pump manager (Berg: 118), other individual modules (col. 4, lines 26-29), and a pressure regulator (Berg: 148).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Marshall, Zachmann and Berg to include the controller as disclosed by Berg in order to automate the system of Marshall, Zachmann and Berg.
As for claim 16, Marshall as modified by Zachmann and Berg discloses measuring the miscibility (Marshall: paragraph [0057]) of various fluid compositions (Marshall: paragraph [0053]) in real time (Marshall: paragraph [0057]) under different temperature (Marshall: paragraph [0066]) and pressure conditions (Marshall: paragraph [0178]).
Regarding the recitation of claim 8 that the structures are controlled in order to measure the miscibility of various fluid compositions, the examiner notes that this recitation describes the intended use of the apparatus and does not distinguish the claimed invention over the prior art.

As for claim 17, Marshall discloses a system (Fig. 2) for controlling fluid parameters within a detector comprising:
a fluid heating/cooling device (40; paragraph [0065]) configured to receive a first fluid and receive a second fluid;  
a mixer (“mixer” in annotated Fig. 2 below) configured to receive the first fluid and the second fluid from the fluid heating/cooling device (40);
an optical detector flow cell (at 38) configured to receive a fluid mixture directly (see Fig. 2) from the mixer (“mixer”), wherein the optical flow cell is connected with the mixer through a conduit without any intervening structures comprising a chromatographic separation column between the mixer and the optical detector flow cell (see Fig. 2).
	Although Marshall discloses two fluid flow channels (see Fig. 2)and that flow rate may be changed in order to change the amount of time that the liquid is exposed to a certain temperature of interest (paragraph [0059]), Marshall does not explicitly disclose a first fluid pump manager configured to control a flow of a first fluid; and a second fluid pump manager configured to control a flow of a second fluid.
	However, Zachmann discloses a first fluid pump manager (3, 16, V1, S1, 33) configured to control a flow of a first fluid; and a second fluid pump manager (5, 18, V2, S2, 33) configured to control a flow of a second fluid.
Marshall and Zachmann disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the first and second fluid pump managers of Zachmann with the system of Marshall by connecting the conduits 16 and 18 of Zachmann to channels 30, 32 of Marshall, and that in combination, the fluid pump managers and the system merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Marshall by including the fluid pump managers as disclosed by Zachmann to achieve the predictable result of controlling the fluid flow to the optical detector flow cell in order to change the amount of time that the liquid is exposed to a certain temperature of interest (Marshall: paragraph [0059]),.
	Marshall as modified by Zachmann does not explicitly recite a pressure regulator as recited. 
However, Marshall suggests that backing pressure may be controlled as part of a dynamic measurement technique (Marshall: paragraphs [0078] and [0178]).  Furthermore, Berg recites a pressure regulator (148) located downstream of an optical detector flow cell (192) and configured to actively control a pressure at the optical detector flow cell (col. 4, lines 15-20).
Berg and the Marshall-Zachmann combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the pressure regulator of Berg with the system of the Marshall-Zachmann combination by connecting the pressure regulator of Berg to the outlet of the optical detector flow cell of Marshall as suggested by Berg, and that in combination, the pressure regulator and the optical detector flow cell merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of the Marshall-Zachmann combination by including the pressure regulator as disclosed by Berg to achieve the predictable result of controlling the fluid pressure at the outlet of the optical detector flow cell as part of a dynamic measurement technique (Marshall: paragraph [0178]).
Marshall as presently modified by Zachmann and Berg does not disclose a controller as recited.
However, Berg further discloses a controller (Berg: col. 4, lines 26-29) configured to control operation of a first fluid pump manager (Berg: 112), a second fluid pump manager (Berg: 118), other individual modules (col. 4, lines 26-29), and a pressure regulator (Berg: 148).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Marshall, Zachmann and Berg to include the controller as disclosed by Berg in order to automate the system of Marshall, Zachmann and Berg.

	As for claim 18, Marshall as modified by Zachmann and Berg discloses that the fluid heating/cooling device comprises at least a heat exchanger (Marshall: structure that separates 34 and 40).

As for claim 19, Marshall as modified by Zachmann and Berg discloses that the fluid heating/cooling device comprises an oven or a preheater (Marshall: 40).

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0059005 by Marshall et al. (“Marshall”), U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) and U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) as applied to claims 1 and 9, further in view of U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”).

As for claim 6 and 14, Marshall as modified by Zachmann and Berg discloses the system of claim 1 and the method of claim 9 (see the rejections of claims 1 and 9 above) and that the fluid heating/cooling device (Marshall: 40) includes a separate first (Marshall: 40 on left of 34 in Fig. 2) and second (Marshall: 40 on right of 36 in Fig. 2) fluid heating/cooling device located downstream of the first fluid pump manager and the second fluid pump manager, respectively.
Marshall as modified by Zachmann and Berg does not disclose a third fluid heating/cooling device located downstream of the mixer configured to control a temperature of the fluid mixture prior to entering the optical detector flow cell.
However, Thurbide discloses a third fluid heating/cooling device (Thurbide: 114) located downstream of a mixer (Thurbide: 116) configured to control a temperature of a fluid mixture prior to entering a detector flow cell (Thurbide: 128).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Marshall, Zachmann and Berg to include the third fluid heating /cooling device as disclosed by Thurbide in order to allow a user to further raise the temperature of a sample as desired (Thurbide: col. 5, lines 1-3).
As for claim 14, Marshall as modified by Zachmann, Berg and Thurbide discloses a system (see above) that performs the claimed method.

As for claim 20, Marshall as modified by Zachmann, Berg and Thurbide discloses that the third fluid heating/cooling device comprises at least a heat exchanger (Thurbide: structure that separates 114 and the conduit heated by 114).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0059005 by Marshall et al. (“Marshall”), U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) and U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) as applied to claims 1 and 9, further in view of U.S. Patent 9,518,960 issued to Nema et al. (“Nema”).

As for claims 7 and 15, Marshall as modified by Zachmann and Berg discloses the system of claim 1 and the method of claim 9 (see the rejections of claims 1 and 9 above).
Marshall as modified by Zachmann and Berg does not disclose that the optical detector flow cell is a component of a UV-vis detector utilizing a wavelength selected based on a scattering efficiency through immiscible fluids and a scattering or absorption of light through miscible fluids.  Instead, Marshall discloses an optical detector flow cell that uses IR wavelengths to detect samples (paragraph [0060]), although Marshall also discloses that other wavelengths may be used (paragraph [0060]).
However, Nema discloses an optical detector flow cell that is a component of a UV-vis detector utilizing a wavelength (254 nm; col. 8, lines 59-62) selected based on a scattering efficiency through immiscible fluids and a scattering or absorption of light through miscible fluids (inherent; see Applicant’s specification; paragraphs [0033] and [0037]).  Nema discloses that the optical detector flow cell is used to detect samples (col. 16, lines 56-61).
Because Marshall and Nema both disclose optical detector flow cells that detect samples, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the optical detector flow cell wavelengths of Nema for the optical detector flow cell wavelengths of Marshall to achieve the predictable result of detecting a sample.

Allowable Subject Matter
Claims 2-5 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record and the examiner’s knowledge does not disclose or suggest a first fluid pump manager and a second fluid pump manager that are programmed to actively adjust a proportion of a first fluid and a second fluid directed to a mixer in real time.
Regarding claim 3, the prior art of record and the examiner’s knowledge does not disclose or suggest a first fluid pump manager that includes at least two fluid pumps and is programmed to direct specified proportions of at least two fluids to a fluid heating/cooling device via a second mixer.
Regarding claim 4, the prior art of record and the examiner’s knowledge does not disclose or suggest a second fluid pump manager that includes at least two fluid pumps and is programmed to direct specified proportions of at least two fluids to a fluid heating/cooling device via a third mixer.
Regarding claim 5, the prior art of record and the examiner’s knowledge does not disclose or suggest a first fluid pump manager or a second fluid pump manager that is configured to direct compressed CO2 to a fluid heating/cooling device.
Regarding claim 10, the prior art of record and the examiner’s knowledge does not disclose or suggest that controlling a flow of a first fluid and controlling a flow of a second fluid include actively adjusting a proportion of the first fluid and the second fluid directed to a mixer in real time.
Regarding claim 11, the prior art of record and the examiner’s knowledge does not disclose or suggest a first fluid pump manager that includes at least two fluid pumps and is programmed to direct specified proportions of at least two fluids to a first preheater via a second mixer.
Regarding claim 12, the prior art of record and the examiner’s knowledge does not disclose or suggest a second fluid pump manager that includes at least two fluid pumps and is programmed to direct specified proportions of at least two fluids to a second preheater via a third mixer.
Regarding claim 13, the prior art of record and the examiner’s knowledge does not disclose or suggest a first fluid pump manager or a second fluid pump manager that is configured to direct compressed CO2 to a first or second preheater.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853